Citation Nr: 0028284	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  94-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from an original Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision in July 
1992 granting service connection for PTSD evaluated as 30 
percent disabling. 

In August 1998 the Board granted an evaluation of 50 percent 
for PTSD, but denied entitlement to a rating in excess of 50 
percent.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's private attorney requested 
that the Court vacate the August 1998 decision by the Board 
insofar as rating in excess of 50 percent for PTSD was 
denied, and remand the case for additional development of the 
evidence and readjudication of the issue of entitlement to a 
disability rating in excess of 50 percent for PTSD.  The 
Court granted the request in April 2000, vacated the Board's 
August 1998 decision to the extent that an evaluation in 
excess of 50 percent was denied, and remanded the case to the 
Board for compliance with directives that were specified by 
the Court.

In June 2000 the veteran's representative was advised of the 
opportunity to submit any additional argument or evidence 
pursuant to the current appeal within 90 days of the date of 
the letter.  No further argument was raised or evidence 
submitted at completion of the 90 day period.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the veteran's claim for an 
increased evaluation for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his PTSD (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation for PTSD is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a).  In this regard the Board notes that that the 
veteran was last afforded a special VA psychiatric 
examination in August 1996, which was prior to the regulatory 
amendment effective November 7, 1996, whereby substantive 
changes were made to the schedular criteria for evaluating 
mental disorders, including PTSD.  See 38 C.F.R. §§ 4.125-
4.132 (1996) (redesignated as 38 C.F.R. §§ 4.125-4.130).  See 
61 Fed. Reg. 52695-52702 (1996).  

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

The Board notes that in Massey v. Brown, 7 Vet. App. 204 
(1994), the Court held that in psychiatric rating cases, the 
examination findings must be correlated to the pertinent 
rating criteria.  Accordingly, the veteran should be afforded 
an adequate comprehensive VA psychiatric examination in order 
to determine the current extent and degree of severity of his 
PTSD with opportunity for the examiner to review the 
veteran's claims folder.

Also, since the last VA mental health counseling record is 
dated in July 1998, the RO should arrange to obtain any 
outstanding VA outpatient and hospital treatment records not 
already on file.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. 5107(a); 38 C.F.R. 3.103(a) (1999), and to ensure 
full compliance with due process requirements, the Board is 
deferring adjudication of the issue of entitlement to an 
increased evaluation for PTSD pending a remand of the case to 
the RO for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran through 
his representative for the purpose of 
obtaining the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of PTSD.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
al sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.



2.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of his PTSD.  

The entire claims folder, copies of the 
previous and amended criteria for rating 
psychiatric disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file and criteria 
were in fact made available for review in 
conjunction with the examination.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to service-
connected PTSD, the examiner should 
specify which symptoms are associated 
with each disorder(s).  

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  Any 
appropriate tests and studies, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  During the course of 
the examination, the examiner should 
identify all of the symptoms or 
manifestations of PTSD.  Any further 
indicated special studies, including 
psychological studies, should be 
conducted.

Following evaluation, the examiner should 
provide a numerical code under the Global 
Assessment of Functioning scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
as it relates to the veteran's PTSD.

It is imperative that the examiner 
include a definition of the numerical 
code assigned, as it relates to the 
veteran's occupational and social 
impairment.  If the historical diagnosis 
of PTSD is changed following examination, 
the examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  The 
examiner must express an opinion as to 
the impact of PTSD on the veteran's 
ability to obtain and retain 
substantially gainful employment.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  The RO should afford the veteran a VA 
social and industrial survey in order to 
determine his employability status.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998)

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for service-
connected PTSD in compliance with 
directives that were specified by the 
Court's order, to include consideration 
of the old and new criteria for rating 
psychiatric disabilities, Fenderson v. 
West, 12 Vet. App. 119 (1999) (referable 
to assignment of "staged" ratings in 
original service connection grant cases), 
and the applicability of the provisions 
of 38 C.F.R. § 3.321(b)(1) (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified; however, the veteran is hereby notified 
that failure without good cause shown to report for a 
scheduled VA examination may result in a denial of his 
increased compensation benefits claim (38 C.F.R. § 3.655 
(1999).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


